DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed with the written response received on 09/13/2021 have been considered and an action on the merits follows regarding claims 1-21.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, i.e. “wherein the outside quarter lacks a zipper closure” in claim 1, “wherein the loop is free of laces so that the loop can be hooked by a dressing stick” in claims 8 and 17,  “wherein the outside quarter lacks a cutout” in claim 11, “the zipper closure has a first portion extend from the eyestay that is curved and a second portion extending from the first portion that is straight” in claims 20 and 21.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 20140196313)(hereinafter Hatfield2014) in view of Hatfield(US 20180338566)(hereinafter Hatfield 2018).
Regarding claim 1, Hatfield2014 teaches a shoe comprising: an outsole (104); an upper (102) coupled to the outsole (104), the upper (102) comprising an inside quarter (the quarter portion on the medial side) , an outside quarter (the quarter portion on the lateral side), and a collar (a top portion of the upper at the opening 106); and a zipper closure (132) on the inside quarter of the upper (fig 1B shows a medial side of the shoe), the zipper closure (132) extending from an eyestay on the inside quarter (fig 1B), along the inside quarter between the outsole and the collar, and toward a heel area of the shoe (fig 1B); wherein the zipper closure terminates on the inside quarter, wherein the outside quarter lacks a zipper closure (fig 1D, para [0032], the opening 120 may extend at least to a rear heel area of the upper 102 (e.g., so the closed end 120b of the opening 120 is located in the rear heel area)).
Hatfield2014 does not explicitly teach the zipper closure does not extend to a vertical line passing through a rearmost point of the upper. However, in the same field of endeavor, Hatfield2018 teaches the zipper closure (40) does not extend to a vertical line passing through a rearmost point of the upper (figs 4 and 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper closure of Hatfield2014 not to extend a vertical line passing through a rearmost point of the upper as taught by Hatfield2018 for the benefit saving material and labor in manufacturing the shoe as longer zippers require more material and long slits require more effort in finishing the edge of the slit as well as maintaining the form of the shoe.
Regarding claim 2, Hatfield2014 teaches a back-pull (fig 3B, a pull tab 150) coupled a the heel area of the shoe between the upper (102) and the outsole(104), the back-pull (150) comprising a tab (fig 3B).
	Regarding claim 3, Hatfield2014 teaches the zipper closure (132) extends from an upper portion of the eyestay, proximate the collar on the upper (fig 2B).
	Regarding claim 4, Hatfield2014 teaches the back-pull is below the zipper closure (fig 3B).
	Regarding claim 5, Hatfield2014 does not explicitly teach a vertical distance from the back-pull to the zipper closure is 1% to 40% of a height from the back-pull to the collar. However, Hatfield 2014 teaches the pull tab 150 is located at the top end of the outsole (fig 3B), and HCE, is 35% or less than an overall vertical height H of the upper 102 at that location. In some more specific examples, the closed end 102b of the foot insertion opening 120 may be located at a height 30% or less, 25% or less, or even 20% or less of this overall height dimension H (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the vertical distance from the back-pull to the zipper closure is 1% to 40% of a height from the back-pull to the collar for the benefit of providing the footwear with an easily accessible pulls for donning and doffing the footwear. It is noted that discovering the optimum or workable ranges of the vertical distance between the pull tab to the zipper closure involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 6, Hatfield2014 teaches the zipper closure further comprises a pull tab mechanism (fig 1A, strap 136).
	Regarding claim 7, Hatfield2014 teaches the upper (102) comprises elastic laces (fig 1B, elastic laces 140a, 140b).	
	Regarding claim 11, Hatfield 2014 teaches a shoe comprising: an outsole (104); an upper (102) coupled to the outsole (104), the upper (102) comprising an inside quarter (the quarter portion on the medial side) , an outside quarter (the quarter portion on the lateral side), and a collar (a top portion of the upper at the opening 106); and an opening (120) on the inside quarter of the upper (fig 1B shows a medial side of the shoe), the opening (120) defined by a cut out (defined by a slider track) extending from an eyestay on the inside quarter (fig 1B), along the inside quarter between the outsole and the collar, and toward a heel area of the shoe (fig 1B); wherein the cutout terminates on the inside quarter, wherein the outside quarter lacks a cutout (fig 1D, para [0032], the opening 120 may extend at least to a rear heel area of the upper 102 (e.g., so the closed end 120b of the opening 120 is located in the rear heel area)).
Hatfield2014 does not explicitly teach the cutout does not extend to a vertical line passing through a rearmost point of the upper. However, in the same field of endeavor, Hatfield2018 teaches a cutout defined by the zipper closure (40) does not extend to a vertical line passing through a rearmost point of the upper (figs 4 and 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper closure of Hatfield2014 not to extend a vertical line passing through a rearmost point of the upper as taught by Hatfield2018 for the benefit saving material and labor in manufacturing the shoe as longer zippers require more material and long slits require more effort in finishing the edge of the slit as well as maintaining the form of the shoe.
Regarding claim 12, Hatfield2014 teaches a back-pull (fig 3B, a pull tab 150) coupled a the heel area of the shoe between the upper (102) and the outsole(104), the back-pull (150) comprising a tab (fig 3B).
Regarding claim 13, Hatfield2014 teaches the cutout extends from an upper portion of the eyestay (fig 2B).
Regarding claim 14, Hatfield2014 teaches the back-pull is below the cutout (fig 3B).
Regarding claim 15, Hatfield2014 does not explicitly teach a vertical distance from the back-pull to the cutout is 1% to 40% of a height from the back-pull to the collar. However, Hatfield 2014 teaches the pull tab 150 is located at the top end of the outsole (fig 3B), and HCE, is 35% or less than an overall vertical height H of the upper 102 at that location. In some more specific examples, the closed end 102b of the foot insertion opening 120 may be located at a height 30% or less, 25% or less, or even 20% or less of this overall height dimension H (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the vertical distance from the back-pull to the cutout is 1% to 40% of a height from the back-pull to the collar for the benefit of providing the footwear with an easily accessible pulls for donning and doffing the footwear. It is noted that discovering the optimum or workable ranges of the vertical distance between the pull tab to the cutout involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Hatfield2014 teaches the upper (102) comprises elastic laces (fig 1B, elastic laces 140a, 140b).	
Regarding claim 20, Hatfield2014 teaches the zipper closure has a first portion extending from the eyestay that is curved (fig 1B) and a second portion extending from the first portion that is straight (annotated fig 1D).
Regarding claim 21, Hatfield2014 teaches the cutout has a first portion extending from the eyestay that is curved (fig 1B) and a second portion extending from the first portion that is straight (annotated fig 1D).

    PNG
    media_image1.png
    661
    766
    media_image1.png
    Greyscale

Claims 8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 20140196313) in view of Hatfield(US 20180338566), further in view of DiFrancisco(US 20160166006)(hereinafter DiFrancisco).
Regarding claim 8, Hatfield2014 teaches the upper further comprises a tongue (110). Hatfield2014 does not teach a loop coupled to an outer surface of the tongue wherein the loop is free of laces so that the loop can be hooked by a dressing stick. However, in the same field of endeavor, DiFrancisco teaches a loop (1510) coupled to an outer surface of tongue (fig 15) wherein the loop is free of laces so that the loop can be hooked by a dressing stick (para [0057], the loop 1510 is for grabbing, placing, and/or otherwise manipulating the shoe. Such a loop may be used by a grabber or reacher tool (e.g., a pole or rod with a hook at one end) that allows users with limited physical capabilities to manipulate the shoe). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Hatfield2014 comprising a loop coupled to an outer surface of the tongue wherein the loop is free of laces so that the loop can be hooked by a dressing stick as taught by DiFrancisco for the benefit of grabbing, placing, and/or otherwise manipulating the shoe (DiFrancisco, para [0057]).
Regarding claim 17, Hatfield2014 teaches the upper further comprises a tongue (110). Hatfield2014 does not teach a loop coupled to an outer surface of the tongue wherein the loop is free of laces so that the loop can be hooked by a dressing stick. However, in the same field of endeavor, DiFrancisco teaches a loop (1510) coupled to an outer surface of tongue (fig 15) wherein the loop is free of laces so that the loop can be hooked by a dressing stick (para [0057], the loop 1510 is for grabbing, placing, and/or otherwise manipulating the shoe. Such a loop may be used by a grabber or reacher tool (e.g., a pole or rod with a hook at one end) that allows users with limited physical capabilities to manipulate the shoe). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Hatfield2014 comprising a loop coupled to an outer surface of the tongue wherein the loop is free of laces so that the loop can be hooked by a dressing stick as taught by DiFrancisco for the benefit of grabbing, placing, and/or otherwise manipulating the shoe (DiFrancisco, para [0057]).

Claims 9-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 20140196313) in view of Hatfield(US 20180338566), further in view of Sessa (US 5090140)(hereinafter Sessa).
Regarding claim 9, Hatfield2014 does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper. However, in the same field of endeavor, Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in fig 5 disclosed in column 2 lines 41-52) further comprises reinforced stitching (column 2, lines 55-56, fig 5) and an adhesive between the outsole and the upper (the horizontal portion 50a shown in fig 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield2014 for the benefit of providing strong and resilient tab to wear and tear in doffing and donning the shoe. It is noted that when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (MPEP 2143 D).
Regarding claim 10, Hatfield 2014 teaches the back-pull (150) is coupled to the shoe (fig 3B). Hatfield2014 does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper. However, in the same field of endeavor, Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in fig 5 disclosed in column 2 lines 41-52) is coupled to the shoe with reinforced stitching (column 2, lines 55-56, fig 5) and an adhesive between the outsole and the upper (the horizontal portion 50a shown in fig 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield2014 for the benefit of providing strong and resilient tab to wear and tear in doffing and donning the shoe. It is noted that when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (MPEP 2143 D).
Regarding claim 18, Hatfield2014 does not teach the back-pull further comprises reinforced stitching and an adhesive between the outsole and the upper. However, in the same field of endeavor, Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in fig 5 disclosed in column 2 lines 41-52) further comprises reinforced stitching (column 2, lines 55-56, fig 5) and an adhesive between the outsole and the upper (the horizontal portion 50a shown in fig 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield2014 for the benefit of providing strong and resilient tab to wear and tear in doffing and donning the shoe. It is noted that when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (MPEP 2143 D).
Regarding claim 19, Hatfield 2014 teaches the back-pull (150) is coupled to the shoe (fig 3B). Hatfield2014 does not teach the back-pull is coupled to the shoe with reinforced stitching and an adhesive between the outsole and the upper. However, in the same field of endeavor, Sessa teaches a back-pull (tab portion 52 of the counterpocket subassembly 50 shown in fig 5 disclosed in column 2 lines 41-52) is coupled to the shoe with reinforced stitching (column 2, lines 55-56, fig 5) and an adhesive between the outsole and the upper (the horizontal portion 50a shown in fig 5, that extends beneath the heel is bonded between insole 18 and midsole 20 with a suitable adhesive disclosed in column 3 lines 10-13). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the stitching and bonding taught by Sessa, a technique known in the art, to secure the tab of Hatfield2014 for the benefit of providing strong and resilient tab to wear and tear in doffing and donning the shoe. It is noted that when applying a known technique to a known product ready for improvement to yield predictable results, a finding of prima facie obviousness is appropriate (MPEP 2143 D).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732    
                                                                                                                                                                                                    
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732